Citation Nr: 1518205	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  10-26 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral hip condition.

5.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to August 1976, December 1990 to June 1991, from March 2001 to October 2001, from March 2003 to September 2003 and from August 2006 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009, April 2009, and April 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge.

In January 2012, the Board remanded the matters on appeal.  Also at that time,     the Board remanded the issues of service connection for neck and bilateral foot disabilities.  Those claims were granted by the RO in a November 2012 rating decision and are considered resolved.


FINDINGS OF FACT

On April 1, 2005, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on April 1, 2015, the Veteran submitted correspondence stating that he "wish[ed] to withdraw all remaining pending appeals."  He stated further that he agreed with the denial of service connection for sleep apnea, psychiatric disorder, hypertension, bilateral hip condition and heart condition.  Thus, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


